DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Drawings
The drawings (Figs. 2 and 3) remain objected to under 37 CFR 1.83(a) because the development workflow strategy 140 and engineering qualification workflow strategy 150, which are described in the specification, still are illegible. As an example, examiner reproduces the Fig. 2 drawing submitted 2/22/22. As seen below, the text contained in the graphical elements cannot be discerned:

    PNG
    media_image1.png
    544
    757
    media_image1.png
    Greyscale

 Any detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8-13 are objected to because of the following informalities:  
In claim 8, applicant recites “the industrial automation control system having at least one of software design specification, a tag naming convention, a design specification tool, and a human machine interface (HMI),” then goes on to claim limitations that require “at least one of software design specification and the tag naming convention”; “a design specification tool”; and “a human machine interface (HMI).” Examiner believes that applicant intended to recite: “the industrial automation control system having: at least one of software design specification and a tag naming convention; a design specification tool; and a human machine interface (HMI).” 
Claims 9-13 are objected to based on their dependency. Appropriate correction of this discrepancy is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method; claims 8 and 14 are directed to a system. Thus, claims 1, 8, and 14 are directed to statutory categories of invention. However, claims 1, 8, and 14 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of the independent claims is (claim 1 being exemplary):
developing the engineering development workflow using at least one of software design specification and a tag naming convention; 
creating multiple development workflow strategies to track the development of the engineering development workflow; 
constructing an engineering workflow development environment by executing at least one development workflow strategy, wherein the engineering workflow development environment speeds-up and manages engineering design and development activities and a plurality of phases with respect to the industrial automation control system; and 
track[ing] and modify[ing] a status of at least one phase of the plurality of phases with respect to the industrial automation control system. 

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The claims recite an abstract idea (seen above) that relates to improving engineering design and development management, which constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. Nothing in the claim element precludes the steps from practically being performed mentally and/or manually. In this case, a user could 1) design or develop an engineering workflow, based on a convention; 2) create multiple development workflow strategies to track the development of the engineering development workflow; 3) construct an engineering workflow development environment (e.g. a shared project folder) by executing at least one development workflow strategy (e.g. optimize engineering design and development activities); and 4) track and modify a status of at least one phase of the plurality of phases with respect to the industrial automation control system.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (“industrial automation control system”; “design specification tool”; “workflow engine”; “human machine interface (HMI)”; “at least one processor”; “non-transitory computer-usable medium embodying computer program code”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0064], [0065], [0069], and [0075] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software. Examiner notes that the limitations that contain these generic computing elements – “operating a workflow engine within the engineering workflow development environment”; “developing… by a design specification tool”; “updating, using a human machine interface (HMI) to view information from the design specification tool, the status of the plurality of phases with respect to the industrial automation control system to provide the current product development life cycle state using the at least one at least one development workflow strategy” – are also no more than simple descriptions of applying the exception using generic computer components, as per MPEP 2106.05(f)).
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2-6, 9-13, 15-19 further describe the nature, structure, and/or content of “the plurality of phases.” While helpful, this does not integrate the abstract idea into practical application, nor is it significantly more. Therefore, it would still fall into the same grouping. Claims 6, 13, and 19 also describe “the HMI”; however, this generic computing element amounts to no more than mere instructions to apply the exception using generic computer components, as seen in in para. [0072] of applicant’s specification as filed (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Claims 7 and 20 further describe “the HMI”; however, this generic computing element amounts to no more than mere instructions to apply the exception using generic computer components, as seen in in para. [0072] of applicant’s specification as filed (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Böhm et al. (US 20120158165) in view of Dunn et al. (US 20210089278 A1).

Claims 1, 8, and 14
Regarding claim 1, Böhm discloses: a method, system, and non-transitory computer-usable medium embodying computer program code, the non-transitory computer-usable medium operable to communicate with at least one processor; the method, system, and computer program code comprising instructions to: provide a current product development life cycle state and an engineering development workflow using an engineering configuration for engineering design and management in an industrial automation control system [having at least one of software design specification, a tag naming convention, a design specification tool, and a human machine interface (HMI)] {method, system, and computer program code described in para. [0003]; to provide a current product development life cycle described in para. [0054]: an enrichment of information going along with structuring of information over the lifecycle is provided; engineering development workflow described in para. [0028]: further object of the invention is to provide a system for generating workflows for product development or for the design or the operation of industrial systems; system 80 uses engineering configuration represented by system 80, which engineers design and management in an industrial automation control system; para. [0003], [0067]; processor, non-transitory computer-useable medium recited in Claim 30 of Böhm; facets and parameters depicted in Fig. 6 represent either software design specification and/or a tag naming convention; para. [0065], [0066]}; comprising: 
developing with a design specification tool, the engineering development workflow using at least one of software design specification and a tag naming convention{developing with a design specification tool represented by diagram 84, which relates to an integrated CAD system; Fig. 7; para. [0067]; facets and parameters depicted in Fig. 6 represent either software design specification and/or a tag naming convention; para. [0065], [0066]}; 
creating multiple development workflow strategies to track the development of the engineering development workflow {creating multiple development workflow strategies described in para. [0070]: workflow system supports embedding mechatronic objects driven workflows into other workflows; to track the development of the engineering workflow development described in para. [0076]: user can start the workflow in the system which tracks the activities, calls for user activities and displays the status of the project}; 
modify[ing] a status of at least one phase of the plurality of phases with respect to the industrial automation control system {modify[ing] a status of at least one phase of the plurality of phases with respect to the industrial automation control system described in para. [0078]: workflow definition and execution is directly integrated with engineering which may lead to automated status changes, i.e. modify[ing] a status}; and
updating, using a human machine interface (HMI) to view information from the design specification tool, the status of the plurality of phases with respect to the industrial automation control system to provide the current product development life cycle state using at least one at least one development workflow strategy {updating, using a human machine interface (HMI) to view information from the design specification tool, the status of the plurality of phases with respect to the industrial automation control system to provide the current product development life cycle state described in para. [0076]: user can start the workflow in the system which tracks the activities, calls for user activities and always displays the status of the project by means of completed, current and still open activities (i.e. a life cycle) and the status of the mechatronics objects including the aggregation of the statuses up to a project status for project management purposes, i.e. the status of the plurality of phases with respect to the industrial automation control system to provide the current product development life cycle state; examiner notes that at least one development workflow strategy defined by user-defined objects in diagram 84, which relates to a development workflow strategy; Fig. 7; para. [0067]; human machine interface (HMI) represented by output unit 83; para. [0067]}. 
While Böhm discloses the development workflow strategy, it doesn’t explicitly disclose: constructing an engineering workflow development environment by executing at least one input for the industrial automation control system using the design specification tool, wherein the engineering workflow development environment speeds-up and manages engineering design and development activities and a plurality of phases with respect to the industrial automation control system; and 
operating a workflow engine within the engineering workflow development environment, based on the at least one input, to track a status of at least one phase of the plurality of phases with respect to the industrial automation control system. Böhm, while describing an output device that displays information, also doesn’t explicitly recite the term human machine interface.
However, Dunn teaches a similar system for industrial programming development. Dun discloses: 
constructing an engineering workflow development environment by executing at least one input for the industrial automation control system using the design specification tool {IDE system 202, i.e. an engineering development environment, integrated or constructed for industrial system depicted in Fig. 7; para. [0074]; note that IDE system 202 can implement a common set of services and workflows, thereby defining an engineering workflow development environment; para. [0051]; executed input represented by design input 512, e.g. Design Goals, which are facilitated via a design tool represented by IDE editor 224; Fig. 5; para. [0046], [0056]}, wherein the engineering workflow development environment speeds-up and manages engineering design and development activities and a plurality of phases with respect to the industrial automation control system {IDE system 202 can implement a common set of services and workflows that include design, commissioning, operation, and maintenance, i.e. speeds-up and manages engineering design and development activities and a plurality of phases with respect to the industrial automation control system; para. [0051]; additional phases, e.g. pumping applications, batch processes, palletizing operations, described in para. [0062]; note that speeds up and manages engineering design and development activities and a plurality of phases with respect to the industrial automation control system is nonfunctional descriptive material that serves to convey meaning to the reader, rather than defining the invention functionally and/or structurally; see MPEP 2111.05; still, it’s understood that the IDE system 202 demonstrates this feature by streamlining interaction with the industrial control system; para. [0005]}; and 
operating a workflow engine within the engineering workflow development environment, based on the at least one input, to track a status of at least one phase of the plurality of phases with respect to the industrial automation control system {project generation component 206 defines workflow engine that’s in operation within IDE system 202, i.e. the engineering workflow development environment, and serves to monitor or track phases, e.g. batch processing, flow control, based on the at least one input, represented by design input 512; para. [0046], [0056], [0058], [0062]}.
Dunn further discloses a human machine interface {human-machine interfaces (HMIs) 114 described in para. [0034]}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Böhm to include the features of constructing an engineering workflow development environment and operating a workflow engine therein, as taught by Dunn. Given that Böhm describes using software objects to represent parts and/or functions of an industrial automation control system {para. [0009]}, one of ordinary skill in the art would have been motivated to provide the development environment functionality to facilitate configuring and managing automation system devices in a common way, thereby providing integrated, multi-discipline programming of control, visualization, and other aspects of the control system {para. [0041] of Dunn}. One of ordinary skill in the art would have been motivated to integrate these aspects of a complex control system to streamline operations, and therefore modify Böhm with Dunn.

Claims 2, 9, and 15
Regarding claims 2, 9, and 15, the combination of Böhm and Dunn discloses the features of claims 1, 8, and 14, respectively. Dunn further disclose: the plurality of phases comprises a phase involving a design specification tool {industrial IDE supports features that span the full automation lifecycle or phases, including design diagrams or specifications, built with CAD tools; para. [0042], [0057]}.

Claims 3, 10, and 16
Regarding claims 3, 10, and 16, the combination of Böhm and Dunn discloses the features of claims 1, 8, and 14, respectively. Dunn further discloses: the plurality of phases comprises a phase involving project engineering management {industrial IDE supports features that span the full automation lifecycle or phases, including administration or management; para. [0041], [0042]}.

Claims 4, 11, and 17
Regarding claims 4, 11, and 17, the combination of Böhm and Dunn discloses the features of claims 1, 8, and 14, respectively. Dunn further discloses: the plurality of phases comprises a phase involving the workflow engine for constructing the engineering workflow development environment {IDE system 202 predicated on project generation component 206, which generates design data; para. [0070]; note that while not stated explicitly, understood that workflow development environment constructed based on project generation component 206, i.e. the workflow engine, the generation of system project 302 within IDE system 202 defining a phase; para. [0060]}.

Claims 5, 12, and 18
Regarding claims 5, 12, and 18, the combination of Böhm and Dunn discloses the features of claims 1, 8, and 14, respectively. Dunn further discloses: the plurality of phases comprises a phase involving interdependency assistance {project deployment component 208 intelligently associates project components with the correct industrial asset or control device, i.e. an interdependency assistance phase; para. [0079]}. 
Claims 6, 13, and 19
Regarding claims 6, 13, and 19 the combination of Böhm and Dunn discloses the features of claims 2, 9, and 15, respectively. Dunn further discloses: the plurality of phases comprises a phase involving reviewing and tracking engineering development of the engineering workflow development environment through a HMI {human-machine interfaces (HMIs) 114 that allow plant personnel to view telemetry and status data associated with the automation systems, and to control some aspects of system operation, i.e. reviewing and tracking engineering development of the engineering workflow development environment through a human machine interface; para. [0034]; user interface component 204 also defines a human machine interface that facilitates the claimed function; para. [0046]}.

Claims 7 and 20
Regarding claims 7 and 20, the combination of Böhm and Dunn discloses the features of claims 6 and 19, respectively. Dunn further discloses: the HMI is operable to permit the user to view information from the design specification tool and execution of the engineering workflow development environment {as described with respect to user interface component 204; para. [0047], [0059]}.


Response to Arguments
Applicant's arguments filed 02/22/22 have been fully considered but they are not persuasive. Applicant’s headings and page numberings are used for consistency.

I. Summary; II. Drawings
	Applicant is thanked for their thorough summary and amendments to the drawings. However, as examiner noted above, the features of the invention are still not discernable in the amended drawings. Appropriate correction is required.

III.  Claim Rejections - 35 U.S.C. § 101
	On pages 9-15, applicant provided arguments regarding the rejection under 35 U.S.C. § 101. While appreciated, these are not persuasive.
	On page 10, applicant states: ‘To resolve the above specified problems, the Applicant submits that amended claims 1, 8, and 14 of the instant invention, provide a significant improvement in the technology related to industrial process control and automation systems. The claimed invention recites, a method to provide a current product development life cycle state and an engineering development workflow using engineering configuration for engineering design and management in an industrial automation control system.’ 
Applicant provides citations to the specification, before stating on page 11: ‘Assuming, arguendo, the Applicant submits that the instant claims have been amended with more tangible features of the present invention to tie the claim functions together positively. Accordingly, the present set of claims includes various features/elements and components that both taken individually and in combination do not amount to the abstract idea. Accordingly, the Applicant respectfully submits that the claims as now amended, are not directed to an abstract idea.’ 
Finally, applicant offers at the bottom of page 11 and the top of page 12: ‘The Applicant further submits that the claimed solution is, "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer[s]." DDR Holdings, 773 F.3d at 1257". In light of DDR Holdings, LLC Hotels.com et al., which was found patent eligible in the Federal Circuit, the Applicant submits that the claims do not recite an abstract idea and are distinct from the types of concepts found by the courts to be abstract. For instance, the claimed solution enables construction of multiple development execution strategies to track the engineering development separately if needed. This approach further enables the creation of the engineering development process sequence (e.g., parallel, sequence, iterative, alternative) by use of the constructed workflow.’
Examiner disagrees with applicant’s arguments. With respect to the first and third points regarding the invention providing a “significant improvement” and being “rooted in computer technology,” examiner looks to applicant’s specification. Para. [0004] states: “Current manual engineering data control and data management practices in the process manufacturing industry have resulted in a bottleneck of support for engineering activities that consistently track the engineering development stages against product specifications. In parallel and iterative project engineering development with cross-functional teams, for example, existing practices are not efficient in identifying the development state of engineering data that are in implementation, completed, and validated phases. Project Engineers typically use multiple tools (e.g., Microsoft Office spreadsheets, PowerPoint, etc.) to track the project engineering data development phases and change requests.” Thus, it would appear that applicant has not defined an improvement to computer functionality, but rather the automation of a manual process. 
As stated in MPEP 2106.05(a): “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.” Applicant does not provide such language in the claims or specification. 
With respect to the second point, examiner notes that these elements (“industrial automation control system”; “design specification tool”; “workflow engine”; “human machine interface (HMI)”; “at least one processor”; “non-transitory computer-usable medium embodying computer program code”) represent nothing more than a computing device with computing modules and input (the notetaking feature on most smartphones fits this description). This does not demonstrate integration into practical application nor is it significantly more (see MPEP 2106.05(f)). 
On pages 12, applicant offers: ‘The Applicant respectfully traverses the above arguments and submits that the claimed invention is not related to an abstract idea, particularly a mental process. Rather, the claimed invention involves steps to develop an engineering development workflow by a design specification tool, using software design specification and a tag naming convention, to create multiple development workflow strategies for tracking the development of the engineering development workflow. ‘
Applicant describes aspects of the claim, before stating on page 13: ‘Accordingly, the Applicant respectfully submits that the Office Action's contention that the Applicant's claimed limitation covers performance of limitation 'in the mind' is not a reasonable assertion.’ (Applicant goes on to argue that the “Certain Methods of Organizing Human Activity” grouping also doesn’t apply; however, examiner did not make such a rejection at this time.)
Applicant continues on page 14: ‘The Applicant notes that the amended independent claims 1, 8 and 14 include additional elements which are sufficient to integrate the alleged abstract idea into a practical application, that now define a concrete series of steps to achieve a more specific outcome. Additional elements in the amended claims 1, 8, and 14 include: a method to provide a current product development life cycle state and an engineering development workflow using engineering configuration for engineering design and management in an industrial automation control system by developing the engineering development workflow using at least one of software design specification and a tag naming convention, by a design specification tool, creating multiple development workflow strategies to track the development of the engineering development workflow, constructing an engineering workflow development environment by executing at least one development workflow strategy for the into an industrial automation control system, operating a workflow engine within the engineering workflow development environment, based on the at least one development workflow strategy to track and modify a status of the plurality of phases with respect to the industrial automation control system, and updating the status of the plurality of phases to provide the current product development life cycle state. Based on the "practical application" sections of the MPEP cited in the Revised Guidance under step 2A(ii), improvements to the functioning of a computer or to any other technology or technical field is considered as an implementation or the practical application (see MPEP 2106.05(a)). The claimed invention provides a non-conventional method to provide a view for the engineering development status for the iterative/phased product development thereby enforcing and maintaining consistency of the engineering workflow and configuration data shared across distributed engineering tools used in project engineering development, and can further provide flexibility to change engineering workflow and configuration of an existing engineering data based on the engineering data change management.’
With respect to these arguments, examiner maintains the position set forth above: the computing elements are generic in nature and recited at a high level. They do not represent improvements to computer technology, taken individually or in combination, and nothing in the specification suggests otherwise. The additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). 
Lastly, applicant provides arguments for “significantly more” under Step 2B on page 15. Examiner respectfully disagrees. As described in Step 2A, Prong 2, it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
Further, when the elements of the independent claims are considered in combination, they do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. Therefore, examiner maintains the conclusion above: the claims are directed to one or more abstract ideas and do not amount to significantly more.
For these reasons, examiner maintains the position set forth above.
IV. Claim Rejections - 35 U.S.C. § 103
	Applicant presented arguments pertaining to the most recent claim amendments, the previously applied references. Given the claim amendments, which required an updated search and newly applied art, examiner directs applicant’s attention to the rejection above. Claims 1-20 stand rejected under 35 U.S.C. § 103.

	In summary, all of applicant’s arguments have been considered. They are unpersuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110022192, directed to management and development of an industrial environment;
US 20150370540, directed to facilitating workflow design;
US 20170139702, directed to a method of cloud engineering services of industrial process automation systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./               Patent Examiner, Art Unit 3689                                                                                                                                                                                         	4/27/22
/SARAH M MONFELDT/               Supervisory Patent Examiner, Art Unit 3689